Dowling, J.
This is a proceeding by the appellee against the appellant for the review of a judgment against *103him. The case is here for the second time. Wabash R. Co. v. Young, 154 Inch 24. Upon the reversal of the judgment first rendered in this proceeding, the appellee filed an amended complaint in the trial court. A demurrer by the appellant for want of facts .was overruled, and, upon its refusal to plead further, judgment was rendered in. favor of the appellee reversing the judgment reviewed. The demurrer to the amended complaint questioned the sufficiency of that pleading as a whole, and also separately, in detail, as it related to the first and second paragraphs of the complaint in the original action. Error is assigned upon the several rulings on these demurrers.
The action in which a review of the proceedings and judgment is sought was for damages for the alleged blacklisting of the appellee by the appellant, and for certain wrongful acts charged to have been done by the appellant whereby the appellee was prevented from obtaining employment, and from retaining employment when secured by him. Counsel for appellee insist that the complaint is sufficient both under the statute (Acts 1889, p. 815, §7077 Burns 1894) and under the rule of the common law. On the other hand, counsel for. appellant argue that the statute does not apply to the case made by the complaint, and that no common law liability is shown.
The title of the act of March 9, 1889, supra, in force at the time the supposed grievances occurred, was “An act for the protection of discharged employes and to prevent blacklisting.” The section of the act relied upon by appellee is as follows: “Section 2. If any railway company or any other company or partnership or corporation in this State shall authorize or allow any of its or their agents to blacklist any discharged employes, or attempt by word or writing or any other means whatever to prevent such discharged employe, or any employe who may have voluntarily left said company’s service, from obtaining employment with any other person, or company, except as provided foi' *104in section one of tliis act, such company or copartnership shall be liable in treble damages to snch employe so prevented from obtaining employment, to be recovered by him by a civil action.”
An act of the legislature can embrace but one subject and matters properly connected therewith, which -subject must be expressed in the title. If any subject is embraced in an act which is not expressed in its title, such act is void as to so much thereof as is not expressed in its title. Const., Art. 4, §19. The subject of the act of March 9, 1889, supra, is the protection of discharged employes. The prevention of blacklisting of discharged employes was a matter properly connected with this subject. But the subject of the protection of discharged employes does not Include the protection of employes who have not been discharged, or who voluntarily quit the service of their employer. ISTor is the protection of employes who voluntarily quit their employment matter properly connected with the subject of‘the protection of discharged employes. Every section of the act refers to employes who have been discharged, and only in the second section is any provision found which relates to employes who have voluntarily left the service of an employer. This single provision is the prohibition of any attempt by word, writing, or other means, to prevent a discharged employe, or any employe who may have voluntarily left such service, from obtaining employment with any other person, except as authorized iu the first section of the act.
So far as the provision just referred to applies to any .employe who may have voluntarily left the service of an employer, it is not embraced in the subject of the act as expressed in its title, nor is it properly connected therewith. The protection of discharged employes was a proper and complete subject for an act of the legislature. But, under that title, provisions for the protection of employes *105who had not been discharged conld not be included without a violation of article 4, §19, of the Constitution. The blacklisting prohibited by section two of the act is expressly confined to discharged employes. The complaint does not allege that the appellee was a discharged employe of the appellant, but, on the contrary, it avers that he voluntarily left the service of the company. Therefore, he does not come within the purview and protection of the statute, and his action can not be maintained under its provisions. Indianapolis, etc., Transit Co. v. Foreman, ante, 85.
The question remains whether the complaint is good under the nile of the common law in such cases, either as charging the appellant with libel, or with a wrongful interference with appellee’s occupation. The material facts alleged against the appellant in the first paragraph of the complaint are that, shortly after the appellee voluntarily left its employment, the railroad company, by its agents, falsely accused him of being a “labor agitator,” and that by letters,' words, and influence the appellant caused the discharge of the appellee after he had obtained employment, and by the same means prevented him from obtaining employment. It is not stated where he was employed, by whom, in what capacity, for what time, or at what wages, or any other particulars concerning the employment of which he was deprived or which he was prevented from obtaining. The general allegations that the appellant caused him to be discharged from employment he’had obtained, and prevented him from obtaining employment, are not averments of substantive facts, but are conclusions of the pleader.
A further and more specific charge is made that the appellant-prevented the appellee from being employed by the Atchison, Topeka & Santa Fe Railroad Company, at Denver, Colorado, in November, 1894, by representing and stating to that company that the appellee was a “labor agi*106tator,” and unfit for said company to have in its employment, and that he was connected with the Order of Railroad Telegraphers of North America.
The second paragraph of the complaint in the original action states substantially the same facts as the first, although with a little more particularity. It alleges that the appellee was a member of the Order of Railroad Telegraphers of North America, and that he assisted in the further organization of that association after he left the service of the appellant, by receiving into that order a large number of telegraphers employed by the appellant and by other railroad companies. This paragraph contains the further allegation that in August, 1894, appellee applied to the officers of the Denver & Rio Grande Railroad Company for employment on said1 railroad, and that his application was accepted, subject to reference to the appellant; that the appellant, by its agent, wrote to the officers of the Denver & Rio Grande Railroad Company a letter containing the words following: “If you want a man who is strictly a labor agitator, this is your man” (meaning the appellee) ; that by reason of this false statement the ajopellee was refused said employment.
The general averments in each paragraph of the complaint that the appellant prevented the appellee from obtaining employment, and that it caused him to be dismissed from positions secured by him, constituted no cause of action against the appellant. They are not indefinite and uncertain merely; they state no facts; they show no wrongful acts on the part of the appellant; they disclose no legal injury to the appellee. The more particular averments that the appellant accused the appellee of being a “labor agitator,” and that it blacklisted him, in the absence of allegations that the words “labor agitator” bore an actionable meaning, or that “blacklisting” imputed to the appellee the commission of crime, or other conduct exposing him to public hatred, punishment, disgrace, or derision, and that *107the fact of such blacklisting was wrongfully communicated to some person or persons, were not sufficient in law to render the appellant liable for a libel.
Ror was either paragraph of the complaint good as a charge of unlawful interference with appellee’s occupation. It appears that no act was done by the appelMnt through its agents except to inform the officers of the Atchison, Topeka & Santa Ee Railroad Company and the Denver & Rio Grande Railroad Company that the appellee was a member of a labor organization, and that he ivas a labor agitator. It is not alleged that a charge of this nature was calculated to injure the appellee, or that any odium attached to members of such orders or to labor agitators. The charge was not libelous per se, and no connection is shown between the statements alleged to have been'made by appellant’s agents and the failure of the appellee to obtain employment or his loss of any position.
Besides, while the complaint avers that the statements alleged to have been made by the appellant were false, by other averments of each paragraph of the pleading it is admitted that the appellee was, in fact, a member of a labor organization, and that he did actively engage in organizing such an association, and in receiving into it the telegraphers employed on appellant’s railroad and on other railroads. Just what constitutes a labor agitator does not appear. Ordinarily, the term would justly apply to one actively engaged in promoting the interests of laboring men. It does not imply the use of unlawful or improper means. Bor all that is shown in the complaint, the statement made by the appellant’s agents concerning the appellee was true, and, if true, it could not render the appellant liable. It is also shown by the complaint that the information given to the officers of the Denver & Rio Grande Railroad Company was not volunteered by the appellant, but was given in answer to an inquiry made by the last-named company.
*108The complaint does not describe and allege such a malicious interference by the appellant with the business of the appellee as created a liability at common law. Chipley v. Atkinson, 23 Fla. 206, 1 South. 934, 11 Am. St. 367. The demurrers to the complaint should have been sustained.
Judgment reversed, with directions to the court to sustaip. the demurrers to the complaint, and for further proceedings in accordance with this opinion.